            Case 2:18-cv-01478-APG-DJA Document 43 Filed 11/17/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***
      PRISCELLA RENITA SAINTAL-SMITH,
4
                            Plaintiff,
5                                                           2:18-cv-01478-APG-DJA
      vs.                                                   ORDER
6     ALBERTSON’S LLC,
7                           Defendant.
8           Before the Court is the Priscella Renita Saintal-Smith v. Albertison’s, LLC, case number 2:18-cv-
9    01478-APG-VCF.
10          On September 16, 2020, the parties reached a settlement agreement at the Early Neutral Evaluation
11   session. The parties were ordered to file a proposed stipulation and order for dismissal by November 16,
12   2020. (ECF NO. 40). To date, no proposed stipulation and order for dismissal has been filed.
13          Accordingly,
14          IT IS HEREBY ORDERED that a telephonic status hearing is scheduled for 3:00 PM, November
15   30, 2020.
16          The call-in telephone number is (888) 273-3658, access code: 3912597. The call must be made
17   five minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
18   sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
19   proceedings is prohibited.
20          DATED this 17th day of November, 2020.
                                                                  _________________________
21
                                                                  CAM FERENBACH
22                                                                UNITED STATES MAGISTRATE JUDGE

23

24

25
